ACCEPTED
                                                                                            03-14-00066-CV
                                                                                                    5895779
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       7/1/2015 10:58:40 AM
                                                                                          JEFFREY D. KYLE
                                  In the Court of Appeals                                            CLERK
                               For the Third Judicial District
                                  Sitting at Austin, Texas
                                                                            FILED IN
                                                                     3rd COURT OF APPEALS
                                No. 03-14-00066-CV                       AUSTIN, TEXAS
                                                                     7/1/2015 10:58:40 AM
                                                                       JEFFREY D. KYLE
                                                                             Clerk
                        Jacob Robert Allen and Karra Trichele Allen
                                         Appellants

                                              v.

                                      Rickie Lee Allen
                                          Appellee


                    Appealed from the County Court of Burnet County, Texas


              Motion for Leave to File
Appellee’s Supplemental Brief and Updated Appendix

                                            Jordan A. Mayfield
                                            State Bar No. 24037051
                                            Jeffrey A. Armstrong
                                            State Bar No. 24038747
                                            Robert Little
                                            State Bar No. 24050940
                                            little@namanhowell.com
                                            Naman, Howell, Smith & Lee, PLLC
                                            400 Austin Ave., Ste. 800
                                            Waco, Texas 76701
                                            254-755-4100
                                            254-754-6331 (fax)

                                            Attorneys for Appellee




{03452057.DOC / }
                     No. 03-14-00066-CV

     Jacob Robert Allen and Karra Trichele Allen
                                     Appellants

                                         v.

                             Rickie Lee Allen
                                      Appellee


     Motion for Leave to File Appellee’s Supplemental
               Brief and Updated Appendix


To the Honorable Court of Appeals:

        Comes now Rickie Lee Allen, Appellee in this case, and files this Motion for

Leave to File Supplemental Brief and/or Updated Appendix, and would show unto

the Court as follows:

        This matter has been before the Court and ready for disposition since June

18, 2014. In Appellee’s Brief, Appellee stated “On July 1, 2013, Karra Allen shot

her husband, Brian Allen, and killed him.” While on appeal, Karra Trichele Allen

was tried and convicted of murdering her husband, Brian Dean Allen. Appellee

requests the Court of Appeals to file the attached updated Appendix to Appellee’s

Brief, which includes the Judgment of Conviction by a Jury.




{03452057.DOC / }
                                         Prayer

        Rickie Lee Allen, Appellee, respectfully requests that the Court grant this

Motion, allow the filing of the supplemental and/or updated Appendix, and for

such other relief all such other and further relief to which it is entitled.

                                         Respectfully submitted,



                                         ____________________________________
                                         Jordan A. Mayfield
                                         State Bar No. 24037051
                                         mayfield@namanhowell.com
                                         Jeffrey A. Armstrong
                                         State Bar No. 24038747
                                         armstrong@namanhowell.com
                                         Robert Little
                                         State Bar No. 24050940
                                         little@namanhowell.com
                                         Naman, Howell, Smith & Lee, PLLC
                                         400 Austin Ave., Ste. 800
                                         Waco, Texas 76701
                                         254-755-4100
                                         254-754-6331 (fax)

                                         Attorneys for Appellee




{03452057.DOC / }                           iii
                                Certificate of Conference

       I hereby certify that I have attempted to confer with appellate counsel for
Jacob Allen and Karra Trichele Allen – Angela Dowdle and Eddie Shell, and have
had no response from the correspondence emailed and faxed to them. I have made
reasonable attempts to confer with the other parties to determine their position on
the substance of this Motion. I am not able to make a representation to the Court
that this Motion is either opposed or unopposed due to their lack of response.


                                           ________________________________
                                           Jordan A. Mayfield

                                  Certificate of Service

      I hereby certify that a true and correct copy of the foregoing was sent to the
person(s) named below, at the address shown by placing the same in a properly
addressed envelope, postage pre-paid, and mailing the document by first class mail
(and by other means stated below) on July 1, 2015.

        Eddie G. Shell
        Shell & Shell
        6000 Highway 281 North
        Marble Falls, Texas 78654
        Via U. S. First Class Mail & Facsimile 830.798.0328

        Angela M. Dowdle
        Angela M. Dowdle, PC
        211 E. Jackson
        Burnet, Texas 78611
        Via U.S. First Class Mail & Facsimile 512.756.9110



                                           ____________________________________
                                           Jordan A. Mayfield




                                              1
{03452057.DOC / }
                               In the Court of Appeals
                            For the Third Judicial District
                               Sitting at Austin, Texas

                             No. 03-14-00066-CV

                     Jacob Robert Allen and Karra Trichele Allen
                                      Appellants

                                           v.

                                   Rickie Lee Allen
                                       Appellee


                 Appealed from the County Court of Burnet County, Texas


                            UPDATED APPENDIX




Order Granting Rickie Lee Allen’s
Traditional Motion for Summary Judgment                                   A

Holographic Will                                                          B

Indictment                                                                C

Judgment of Conviction by a Jury                                          D




{03441965.DOCX / }
                                                                                                             . I




                                             NO. P9661

IN THE ESTATE OF                                   §   IN THE COUNTY COURT.
                                                   §
BRIAN ALLEN,                                       §   OF
                                                   §
DECEASED                                           §   BURNET COUNTY, TEXAS


                        ORDER GRANTING RICKIE LEE ALLEN'S
                    TRADITIONAL MOTION FOR SUMMARY ~JUDGMENT



          Came on to be heard this 18th day of November, 2013, Rickie Lee Allen's Traditional

Motion tol" Summary Judgment, and after considering such Motion and the arguments of

counsel. the Court is of the opinion the Motion should be granted in its entirety.

       It is. therefore, ORDERED that Rickie Lee Allen's Motion for Summary Judgment is
                                 'M:;;,r;() by Jttl((j.'i, (/()b(Jr~- 4//,p1"'\
hereby granted with costs of courH'o be taxed against Jacob Robert Allen.

          SIONED this I 8rh day of November, 2013.




                                                            Alxoms   ctl~AYO~rol~
                                                                                              J   TEXAS
                                                             ~~~~~~~I:IooA~~_DEPUTY



:02624330.DOC / )                        PHge I of I                    Order Granting Rickie Lee Allen's'
                                                               Tradit tonal Mot ion Jbr Summerry Judgment
 cYNe.  '20\ '2.
  l~ CA~ of UN ex ~1tBD ~rH-, ~ 'B~l~N
  ~~N A\-L.eN A-\\JD \4~ T\2\C~eLe Au.a\J
  \J?A.V e C/...)~ -e..,.,-A"f"e f: A-G-$'ei$ 10 '"$€: PI VI (';)I:e'",p
  ';;0('0 0 a-r~N ~f2. C\t\U)\Z~ \J~wB ~1BBiq'
  ht...e~~~o-Hu-~~ C?"Irt v\v \ ~ ~ fuN.
 IF   A{.-'-- F~ ~             ~ ~\Z6 1"b SE ~ LL.ep ~
 \,)eot:~ .kr ~ eAt'o"lt Tt 1--'\6/ VJE" vJtAJLD"";' "'-E
'"\""0 D~I~t.JA~ iL.!Zts·o-; Ct-tA:t-,rr~y' E 'PAWN
                           (
                                                                e
   ke.vlN Lee At..t..e"-l I't'f::> e~U1'\ve,,:> Cf'~
 \.A.\ W\L\... ~ 1€:;.;:rn MONT' 'f/t:;o/t;O Atb'1-~~/or               .
-P~1iZ-I BUTloN c;= ~qS Ah1ON~-$T                       FAt1I0( .
ME?~ ) At; ~y ~E? fer,

                          j~~~ L~'~~f2-.
                        ~4~: ::::
NO:   L\1..]u5     THESTATEOFTEXAS               VS.      KARRA TRICHELE ALLEN


INDICTMENT:                      MURDER
PENAL CODE:                      19.02(b)(1)
DEGREE OF FELONY:                FIRST DEGREE FELONY
OFFENSE CODE:                    09990019
BOND:                             ~'YOD,OOO,~~

CONTROL # DA. . 13~00744        TRN#9192623972 AOOl

IN THE 424th JUDICIAL DISTRICT COURT OF BURNET COUNTY, TEXAS


IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS:


       THE GRAND JURY, for the County of Burnet, State of Texas, duly organized,

impaneled and sworn as such at the January tenn, A.D. 2014, of the 424th Judicial District

Court for said COtll1ty, upon their oaths present in and to said court at said term that,

KARRA TRICHELE ALLEN, hereinafter referred to as Defendant, on or about the 1st

day of July, 2013, and before the presentment of this indictment, in the County of Burnet,

and the State of Texas, did then and there intentionally or knowingly cause the death of

an individual, namely, Brian Allen, by shooting him with a firearm.



AGAINST THE PEACE AND DIGNITY OF THE STATE




                                             FOREP




                                                                                 Page 1 of 1
              A p p en d i x D




{03442531.DOCX / }
                                                 CASE No. 42765            COUNT ONE
                                                     INCIDENT No.lTRN: 9192623972

THE STATE OF TEXAS                                                                 §          IN THE 33RD DISTRICT
                                                                                   §
V.                                                                                 §          COURT
                                                                                   §
KARRA TRICHELE ALLEN                                                               §          BURNET COUNTY, TEXAS
                                                                                   §
STATE    ID No. : TX05058281                                                       §
                                       JUDGMENT OF CONVICTION BY JURY
                                                                                   Date Judgment
Judge Presiding:             J. ALLAN GARRETT
                          HON.
                                                                                   Entered:
                                                                                                           6/2/2015
                          WILEY MCAFEE!                                            Attorney for
Attorney for State:                                                                                       EDDIE SHELL
                          PETERKEIM                                                Defendant:
Offense for which Defendant Convicted:
MURDER
Charging Instrument:                                                               Statute for Offense:
INDICTMENT                                                                         19.02(b)(l) Penal Code
Date of Offense:
71112013
Degree of Offense:                                                                 Plea to Offense:
1ST DEGREE FELONY                                                                  NOT GUILTY
Verdict of Jury:                                                                   Findings on Deadly Weapon:
GUILTY                                                                             YES, A FIREARM
Plea to 1'1 Enhancement                                             Plea to 2nd EnhancementlHabitual
Paragraph:                               N/A                        Paragraph:                              N/A
Findings on 1"1 Enhancement                                         Findings on 2nd
Paragraph:                               N/A                        EnhancementlHabitual Paragraph:         N/A
Punished Assessed by:                                  Date Sentence Imposed:                   Date Sentence to Commence:
JURY                                                 6/2/2015                                                6/2/2015
Punishment and Place
of Confinement:
                               LIFE INSTITUTIONAL DIVISION, TDCJ
                                           THIS SENTENCE SHALL RUN                      CONCURRENTLY.
        D SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUNITY SUPERVISION FOR N/A
Fine:                                                            Restitution:             Restitution Payable to:
$N/A                                                              $N/A                    o VICTIM (see below)        0   AGENCY/AGENT (see below)




                   If Defendant is to serve sentence in TDCJ. enter incarceration periods in chronological order.
                   From 7/212013 to 8/8/2013              From         to              From         to
Time               From        to                From             to                   From     to
Credited:
                   If Defendant is to serve sentence   10   county jailor IS given credit toward fine and costs, enter days credited below.
                   N/A DAYS           NOTES: N/A
        All pertinent information, names and assessments iodicated above are incorporated ioto the language of the judgment below by reference.
          This cause was called for trial in Llano County, Texas. The State appeared by her District Attorney.
          Counsell Waiver of Counsel            The Court rece ived the verdict and ORDEllED it entered upon the minutes of the Court.
           Punishment Assessed by Jury I Court I No election (select one)
 ~ .Jury Defendant entered a plea and filed a written election to have the jury assess punishment. The Jury heard evidence relati ve to
 th e question of punishment. The Court charged t he jury and it retired to consider the ques tion of punishment. After du e deliberat.ion,
 the jury wa s brought into Court, and , in open court., it returned its verdict as indicated above.
 D Court. Defe ndant elected (.u ha ve t.h e Court assess punishm ent. After hea ring evidence relative to the question of punish ment, t.he
 Court a ssessed Dehmdant's Jlunis hment as indicated a bove .
 D No Election . Defe ndant did no t file a writw n election as to whcther the judg'c or jury s hould assess punishment . After hea ring
evidence relative to t.he question of punishment, the Court assessed De fe nda nt's punis hme nt as indicated above.
           The Court FINDS Defe ndan t co mmitted the above offense and ORDERS, ADJUDGES AND DECREES t.hat. De fe ndant is
GUILTY of the above offense . The Court FINDS the Present e nce Investigation , if so ordered , wa s don e according to the applicable
provis ions of TEX . CODE CRIM. PROC. art. 42 .12 § 9.
           Th e COlll't OHDERS Defe ndant punished as indicate d above . The Court ORDERS Defe ndant t.o pay all fin es, co urt cos ts, and
res titution as indicated above .
           Punishment Option s (se lect one)
~ Confinement in State ,Jailor Institutional Division , Th e Court ORDERS the a u t horized age nt of the State of Texas or t he
Sheriff of t.his Cou nty to take , safely co nvey , and de liver Defendant to the Dil'Cetor, Institutional Division, TDCJ, The Co urt
ORDEHS Defe nda nt to be co nfin ed for the period a nd in the manne r indicated above . The COUl't OIWEHS Defendant remanded to the
custody of t. he Sheriff of this county until the Sheriff ca n obey the direction s of this se ntence, The Co urt ORDERS that upon release
from confinement. Defe nd a nt proceed imm edia tely to the BUHNET COUNTY COLLECTIONS OFFICE, 220 S, PIERCE, BURNET,
TEXAS , Once there , the Co urt ORDERS Defe nd a nt to pay, 01' make al'l'angements to pay , any remaining unpaid fin es , co urt costs,
a nd restitution as orde red by the Court above,
D County Jail- Confinement I Confinement in Lieu of Payment. The Court ORDERS Defenda'n t immediately committed to
the custody of th e Sheriff of         Co unty, Texas on the dat.e the se ntence is to commence, Defendant shall be confined in t.he
County Jai l for the period indica ted auove. The Co urt OHDf.HS th at upon release fr0111 co nfine me n t, Defendant shall proceed
imm ediately to t he            On ce there , t he Court OHDEHS De fe nd a nt to pay, or make a rran ge ments to pay, any re maining unp aid
fin es, court costs, and rest itution as ord ered by the Co m! above.
D Fine Only Payment, The p u nis hm ent a~sessed aga inst Defulldant is for a FINE ONLY . The Court ORDERS De fend a nt to procee d
immediately to the Office of the            County On ce th ol'e, the Co urt OIWERS De fe ndant to pay 01' make arr'angements to pa y a ll
fin es and court. costs as ordered by th e Cuurt in this ca lise .
           Execution I Sus,p.ension of SenttJJ1,ce . (~!!J~"'-LQr1~)
[2J The Court ORDEHS De fendant's sente nce EXECUTED ,
D The Court ORDEHS Defendant's sente nce of confineme nt SUSPENDED. The Court ORDERS Defe ndant placed on community
s u pervision for th e adjudged pe riod (above) so long as De fend a nt abides uy and doe s not vio late the terms a nd conditions of
community supervi sion. The order se tting forth the term s a nd conditions of community sup el'visio n is incurporated into t.his
Judgm cnt by re fere nce ,
          Th e COlll't OHDEHS t hat Defendant is given credit nuted a bove on this sen lence for th~! t.im e spe nt incarcerated,
                              FurthermQLQ....1..hQJ·Qllowing sw)cial findings or orders aIm.!.Yl



Signed and entered on June 2, 2015

                                                                    x
                                                                    J.j \LLAN GARRETT
                                                                    J UDGE PRESlDING




Clerk :




                                                                                                        Right Thumbprint